IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


LEONARD N. HUBBARD, INDIVIDUALLY  : No. 179 EAL 2018
AND ON BEHALF OF GRAND NEGZ,      :
INC., A PENNSYLVANIA              :
CORPORATION,                      : Petition for Allowance of Appeal from
                                  : the Order of the Superior Court
                Respondents       :
                                  :
                                  :
            v.                    :
                                  :
                                  :
SHAWN GEE; SPORTS                 :
ENTERTAINMENT FINANCIAL GROUP,    :
INC, A PENNSYLVANIA CORPORATION; :
AHMIR THOMPSON; TARIK TROTTER;    :
GRAND NEGAZ, INC., A PENNSYLVANIA :
CORPORATION; OKAY TOURS, LLC, A   :
PENNSYLVANIA LIMITED LIABILITY    :
COMPANY; GRAND WIZARDS, LLC, A    :
PENNSYLVANIA LIMITED LIABILITY    :
COMPANY; AND THE ROOTS ON TOUR, :
INC., A PENNSYLVANIA              :
CORPORATION,                      :

                  Petitioners


                                    ORDER



PER CURIAM

     AND NOW, this 15th day of November, 2018, the Petition for Allowance of Appeal

is DENIED.